DETAILED ACTION
Claims 6-10 were subject to restriction requirement on 11/22/2021. 
Applicant elected Group I, claims 6-9, without traverse on 01/20/2022. 
Claims 6-10 are pending, of which claim 10 is withdrawn. 
Claims 6-9 are rejected. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 6-9, in the reply filed on 01/21/2022 is acknowledged.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Daikoku et al. (JP 2011047085A) (Daikoku). 
The Examiner has provided a machine translation of Daikoku et al. (JP 2011047085A). Citations to Daikoku in this rejection refers to the machine translation.
Regarding claims 6-9
Daikoku teaches a method for producing a soil-resistant facing material for vehicle seat including fixing a hydrophilic resin composition to the surface side of a fabric for a seat and then fixing a composition containing a fluorine-based compound and silica fine particles to the surface side of the fabric. See, e.g., abstract and paragraphs [0006-0019].
In general, the transposition of process steps or the splitting of one step into two, where the processes are substantially identical or equivalent in terms of function, manner and result, was held to be not patentably distinguish the processes (e.g., Ex parte Rubin, 128 USPQ 440 In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930)).  See MPEP 2144.04 (IV)(C).
The average particle size of the silica fine particles 0.01 to 0.1 µm. The amount of silica fine particles applied to the fabric the 1.0 to 25.0 gsm. The amount of the fluorine-based compound applied to the fabric is 0.1 to 10.0 gsm. The amount of hydrophilic resin adhered to the fabric is 0.5 to 10.0 gsm. Paragraphs [0021-0023]. Therefore, the concentration of the binder resin is from about 1 to 91 wt% (i.e., 0.5/(25+0.5) = 1%; 10/(1+10)=91%). 
It should be noted that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The existence of overlapping or encompassing ranges shifts the burden to Applicant to show that his invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).
	Daikoku teaches the fluorine-based compound is a fluorocarbon and imparts water and oil repellency. Paragraphs [0022], [0039-0040], and [0048-0049]. Daikoku teaches the hydrophilic resin comprises polyester. Paragraphs [0009] and [0015] and claim 2. 

Claims 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Nakayama et al. (US 2009/0094954) (Nakayama) in view of Kajimura et al. (JP 2017179650A) (Kajimura).
The Examiner has provided machine translations of Kajimura et al. (JP 2017179650A). Citations to Kajimura in this rejection refers to the machine translation.
Regarding claims 6-9
Nakayama teaches chemically bonding an inorganic fine particle layer containing inorganic fine particles and a binder component on a surface of a fabric to form a dustproof, antifouling, and highly durable fabric. The inorganic fine particles including colloidal silica. The binder component including a polyester resin. The dustproof, antifouling, and highly durable See, e.g., abstract and paragraphs [0001], [0030], [0050], [0058], [0063], [0080], [0091], and [0112].
Nakayama teaches the content of the binder component is in the range of 0.1 to 40% by mass to the content of inorganic fine particles. Paragraphs [0017] and [0093-0094]. Therefore, the concentration of the binder resin is about 0.1 to 28% by wt. (i.e., 0.1/(0.1+100)= 0.1%; 40/(40+100)=28%). Nakayama teaches the diameter of the inorganic fine particles is 300 nm or less. Paragraph [0055]. It should be noted that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The existence of overlapping or encompassing ranges shifts the burden to Applicant to show that his invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).
	
Nakayama further teaches including a water-repellent or an oil-repellent substance, such as a fluorinated compound as at least part of the binder component. Paragraph [0095]. However, Nakayama does not explicitly teach the adhesion amount of the fluorinated compound to the fabric or the amount of silica attached to the fabric. 
With respect to the difference, Kajimura teaches a method of forming an antifouling interior material by coating a fabric with a treatment liquid containing colloidal silica with particle diameter of 5 to 100 nm and a fluorocarbon resin. The amount of colloidal silica applied to the surface is 0.3 to 20 gsm in view of adhering the silica particles to the fabric, improving stain resistance, workability, and cost. The amount of fluorocarbon resin applied to the surface is 0.3 to 30 gsm in view of improving water- and oil-repellency and maintaining antifouling See, e.g., abstract and paragraphs [0005-0009], [0012], [0018], [0041], and [0047-0048].
Kajimura and Nakayama are analogous art as they are both dawn to antifouling interior material. 
In light of the motivation as provided by Kajimura, it therefore would have been obvious to one of ordinary skill in the art modify the fabric of Nakayama such that 0.3 to 20 gsm of colloidal silica and 0.3 to 30 gsm of fluorocarbon resin is applied to its surface, in order to improve stain resistance, water- and oil- repellency, workability, and cost, and thereby arrive at the claimed invention. It should be noted that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The existence of overlapping or encompassing ranges shifts the burden to Applicant to show that his invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).

Response to Arguments
Applicant's arguments filed 01/20/2022 have been fully considered but they are not persuasive, as set forth below. 

Applicants primarily argue:
“In the production method of the present application, a mixed solution containing a binder resin and colloidal silica and having a concentration of the binder resin of 1 to 5.5 wt% is used for fixing colloidal silica to a fiber fabric, thereby, the surface state of a soil-resistant fiber fabric as shown in Fig. 1 is formed, and detachment of the colloidal silica is prevented by the binder resin as described in paragraph [0019] of the specification. 
Contrary to this, as can be seen from the Examples set forth in Kajimura et al., neither of the silica treatment liquids used in Kajimura's method comprise a binder resin, and Kajimura never discloses the concentration of a binder resin for fixing colloidal silica to a fiber fabric. Therefore, in the antifouling interior material of Kajimura, as shown in 
Thus, the soil-resistant fiber fabric produced by the method of the present application is clearly distinct from the antifouling interior material of Kajimura’s invention, and the method of the present application is also clearly distinct from the method of Kajimura's invention in terms of production process. Further, Kajimura neither discloses nor suggests the production method of the present application.”

Remarks, pg. 4
The Examiner respectfully traverses as follows:
Applicant’s arguments have been considered, but are not persuasive given that the newly cited Nakayama et al. (US 2009/0094954) (Nakayama) overcomes the deficiencies argued by applicant with respect to Kajimura, and the current rejection of record is based upon Nakayama in view of Kajimura rather than Kajimura alone. 
	
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE X NISULA whose telephone number is (571)272-2598. The examiner can normally be reached Mon - Fri 9:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on (571) 270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/JEREMY R PIERCE/Primary Examiner, Art Unit 1789                                                                                                                                                                                                        

/C.X.N./Examiner, Art Unit 1789